               Case 3:20-cr-00285-RS Document 22 Filed 08/25/20 Page 1 of 2



 1
     STEVEN G. KALAR
 2   Federal Public Defender
     SOPHIA WHITING
 3   Assistant Federal Public Defender
     450 Golden Gate Avenue
 4   San Francisco, CA 94102
 5   Telephone:     415.436.7700
     Facsimile:     415.436.7706
 6   Sophia_Whiting@fd.org

 7 Counsel for Defendant PETTUS

 8

 9                              IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION

11
      UNITED STATES OF AMERICA,                             Case No. 20-CR-00285-RS
12

13                     Plaintiff,                           STIPULATED ORDER (1)
                                                            CONTINUING CHANGE OF PLEA
14    v.                                                    AND SENTENCING HEARING

15    CHARLES PETTUS,
16
                       Defendants.
17

18
            Charles Pettus is scheduled to appear before this Court on October 6, 2020, for a consolidated
19
     change of plea and sentencing hearing. Since Mr. Pettus is in custody at Santa Rita Jail, there are limited
20
     appointments available to conduct the presentence investigation interview. The interview appointment
21
     U.S. Probation was able to schedule with Mr. Pettus is after the draft presentence report (PSR) is due to
22
     the parties. The parties therefore request a continuance to allow the interview to take place and the PSR
23
     to be prepared.
24
            Thus, the parties stipulate that the change of plea and sentencing hearing on October 6, 2020, be
25
     continued to November 3, 2020, at 1:00 p.m.
26
            IT SO STIPULATED.
27

28
     STIP & ORDER                                     1
             Case 3:20-cr-00285-RS Document 22 Filed 08/25/20 Page 2 of 2


                    August 24, 2020           DAVID L. ANDERSON
 1                  Dated                     United States Attorney
 2                                            Northern District of California

 3                                                      /S
                                              MARI OVERBECK
 4
                                              Assistant United States Attorney
 5

 6

 7                  August 24, 2020           STEVEN G. KALAR
                    Dated                     Federal Public Defender
 8                                            Northern District of California
 9
                                                        /S
10                                            SOPHIA WHITING
                                              Assistant Federal Public Defender
11

12
           IT IS SO ORDERED.
13

14

15         August 25, 2020                     _____________________________
           Date                                HON. RICHARD SEEBORG
16
                                               United States District Judge
17

18

19

20

21

22

23

24

25

26

27

28
     STIP & ORDER                         2
